Opinion filed May 13, 2010




                                            In The

   Eleventh Court of Appeals
                                         ___________

                                     No. 11-10-00078-CV
                                         __________

                       CAROL JOHNENE MORRIS, Appellant
                                    V.
                          STATE OF TEXAS, Appellee


                             On Appeal from the 238th District Court
                                    Midland County, Texas
                                Trial Court Cause No. CV46715


                             MEMORANDUM OPINION

       On March 24, 2010, Carol Johnene Morris filed a notice of restricted appeal in this court.
On that same date, the clerk of this court wrote Morris and notified her that her notice of
restricted appeal appeared to be untimely under TEX. R. APP. P. 26.1(c) because it was filed more
than seven months after the date of the judgment. We requested that Morris respond on or before
April 12, 2010, and provide proof of a timely filed notice of appeal. We also notified Morris that
this appeal could be dismissed pursuant to TEX. R. APP. P. 42.3 if she failed to provide such
proof. We have received no response to our March 24 letter. Accordingly, we dismiss this
appeal pursuant to Rule 42.3.
       The appeal is dismissed.


                                                    PER CURIAM
May 13, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.